Citation Nr: 1021308	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as 
secondary to service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as 
secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected type 
II diabetes mellitus. 

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In multiple correspondences in October 2008, the Veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  Subsequently, in a May 2010 memorandum, the 
Veteran's representative clarified that the Veteran desired a 
Travel Board hearing at the RO.  On remand, the Veteran 
should be scheduled for a Travel Board hearing at the RO in 
Cleveland, Ohio.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in 
Cleveland, Ohio.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.  

After the Veteran has been afforded an opportunity to appear 
at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


